DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,966,017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claims 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huttunen et al. (United States Patent Application Publication 2014/0105416), hereinafter referenced as Huttunen, in view of Makinen et al. (United States Patent Application Publication 2016/0044410), hereinafter referenced as Makinen.
Regarding claim 13, Huttunen discloses an image capture device comprising: a sensor (fig. 2 exhibits camera module 36 as disclosed at paragraph 50); a microphone array configured to obtain a microphone capture pattern, the microphone array comprising: a first microphone facing a first direction, wherein the first microphone comprises at least two microphone elements (figure 4 exhibits a first front microphone comprising microphone elements MIC1 and MIC2 as disclosed at paragraph 67); a second microphone facing a second direction that differs from the first direction, wherein the second microphone comprises at least one microphone element (figure 4 exhibits a second microphone facing upwards comprising microphone MIC 9); and a third microphone facing a third direction, wherein the third microphone comprises at least two microphone elements (figure 4 exhibits a rear facing microphone comprising microphone elements MIC3-MIC7), wherein a number of microphone elements of the third microphone differs from a number of microphone elements of the first microphone (figure 4 exhibits wherein the front facing microphone has two microphone elements and the rear facing microphone has 5 microphone elements); and a processor configured to determine the microphone capture pattern (figure 2 exhibits directional audio capture module 78 which determines a microphone capture pattern as disclosed at paragraph 58).  However, Huttunen fails to disclose wherein the capture pattern is based on a detected audio direction.
Makinen is a similar or analogous system to the claimed invention as evidenced Makinen teaches a method of capturing video and audio wherein the motivation of improving the quality of captured audio based on the audio being captured would have prompted a predictable variation of Huttunen by applying Makinen’s known principal of determining a microphone capture pattern based on a detected audio direction (paragraph 153 teaches setting a microphone capture pattern based on a direction of speech).
In view of the motivations such as improving the quality of captured audio based on the audio being captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huttunen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, Huttunen in view of Makinen discloses everything claimed as applied above (see claim 1), in addition, Huttunen discloses wherein the sensor is an image sensor (fig. 2 exhibits camera module 36 as disclosed at paragraph 50).
Regarding claim 15, Huttunen in view of Makinen discloses everything claimed as applied above (see claim 13), however, Huttunen fails to disclose wherein the sensor is an inertial measurement unit (IMU).
Makinen is a similar or analogous system to the claimed invention as evidenced Makinen teaches an imaging device wherein the motivation of estimating a position of the camera would have prompted a predictable variation of Huttunen by applying Makinen’s known principal of providing an inertial measurement unit (paragraph 101 teaches providing an orientation sensor comprising an electronic compass, accelerometer, and a gyroscope).
In view of the motivations such as estimating a position of the camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huttunen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Huttunen in view of Makinen discloses everything claimed as applied above (see claim 13), however, Huttunen fails to disclose wherein the sensor is a global positioning system (GPS) receiver component.
Makinen is a similar or analogous system to the claimed invention as evidenced Makinen teaches an imaging device wherein the motivation of estimating a position of the camera would have prompted a predictable variation of Huttunen by applying Makinen’s known principal of providing a GPS receiver (paragraph 99 teaches providing a GPS sensor).
In view of the motivations such as estimating a position of the camera one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huttunen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huttunen in view of Makinen and further in view of Elko et al. (United States Patent Application Publication 2018/0227665), hereinafter referenced as Elko.
Regarding claim 17, Huttunen in view of Makinen discloses everything claimed as applied above (see claim 13), however, Huttunen fails to disclose wherein the first microphone is configured to transform a sound capture to an X-axis component of an Ambisonics B-Format.
At the time of the invention, there was a recognized problem or need in the art to convert sound from a microphone array into X, Y, Z axes of an Ambisonics B-Format (figure 7A of Elko exhibits a device with a front microphone, a rear microphone and a microphone perpendicular to the front and rear microphones which are used to transform sound into X, Y, Z axes of an Ambisonics B-Format as disclosed at paragraph 71).  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
1.	Transform sound from the first microphone to an X-axis component of an Ambisonics B-Format (paragraph 106 of Elko teaches adjusting the axis of a given microphone based on the rotation of the device from an initial orientation);
2.	Transform sound from the first microphone to an Y-axis component of an Ambisonics B-Format (paragraph 106 of Elko teaches adjusting the axis of a given microphone based on the rotation of the device from an initial orientation); or
3.	Transform sound from the first microphone to a Z-axis component of an Ambisonics B-Format (paragraph 106 of Elko teaches adjusting the axis of a given microphone based on the rotation of the device from an initial orientation).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions result in mapping of microphone data to X, Y, Z axes of an Ambisonics B-Format.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 18, Huttunen in view of Makinen discloses everything claimed as applied above (see claim 13), however, Huttunen fails to disclose wherein the second microphone is configured to transform a sound capture to a Y-axis component of an Ambisonics B-Format.
At the time of the invention, there was a recognized problem or need in the art to convert sound from a microphone array into X, Y, Z axes of an Ambisonics B-Format (figure 7A of Elko exhibits a device with a front microphone, a rear microphone and a microphone perpendicular to the front and rear microphones which are used to transform sound into X, Y, Z axes of an Ambisonics B-Format as disclosed at paragraph 71).  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
1.	Transform sound from the second microphone to an X-axis component of an Ambisonics B-Format (paragraph 106 of Elko teaches adjusting the axis of a given microphone based on the rotation of the device from an initial orientation);
2.	Transform sound from the second microphone to an Y-axis component of an Ambisonics B-Format (paragraph 106 of Elko teaches adjusting the axis of a given microphone based on the rotation of the device from an initial orientation); or
3.	Transform sound from the second microphone to a Z-axis component of an Ambisonics B-Format (paragraph 106 of Elko teaches adjusting the axis of a given microphone based on the rotation of the device from an initial orientation).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions result in mapping of microphone data to X, Y, Z axes of an Ambisonics B-Format.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 19, Huttunen in view of Makinen discloses everything claimed as applied above (see claim 13), however, Huttunen fails to disclose wherein the third microphone is configured to transform a sound capture to a Z-axis component of an Ambisonics B-Format.
At the time of the invention, there was a recognized problem or need in the art to convert sound from a microphone array into X, Y, Z axes of an Ambisonics B-Format (figure 7A of Elko exhibits a device with a front microphone, a rear microphone and a microphone perpendicular to the front and rear microphones which are used to transform sound into X, Y, Z axes of an Ambisonics B-Format as disclosed at paragraph 71).  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
1.	Transform sound from the third microphone to an X-axis component of an Ambisonics B-Format (paragraph 106 of Elko teaches adjusting the axis of a given microphone based on the rotation of the device from an initial orientation);
2.	Transform sound from the third microphone to an Y-axis component of an Ambisonics B-Format (paragraph 106 of Elko teaches adjusting the axis of a given microphone based on the rotation of the device from an initial orientation); or
3.	Transform sound from the third microphone to a Z-axis component of an Ambisonics B-Format (paragraph 106 of Elko teaches adjusting the axis of a given microphone based on the rotation of the device from an initial orientation).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions result in mapping of microphone data to X, Y, Z axes of an Ambisonics B-Format.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huttunen in view of Makinen and further in view of Tisch et al. (United States Patent 9,807,501), hereinafter referenced as Tisch
Regarding claim 20, Huttunen in view of Makinen discloses everything claimed as applied above (see claim 13), however, Huttunen fails to disclose wherein the second microphone is configured as a drain microphone.
Tisch is a similar or analogous system to the claimed invention as evidenced Tisch teaches an method for generating audio signals from multiple microphones wherein the motivation of optimizing audio capturing in adverse conditions such as wind and water would have prompted a predictable variation of Huttunen by applying Tisch’s known principal of configuring a microphone as a drain microphone (column 3 line 19-24 teach configuring a microphone as a drain microphone).
In view of the motivations such as optimizing audio capturing in adverse conditions such as wind and water one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Huttunen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable because the prior art of record fails to teach or suggest an image capture device comprising: a second image sensor disposed on a second surface facing a second direction that differs from the first direction, the second image sensor having a second FOV that partially overlaps with the first FOV and configured to obtain second image data; a microphone array configured to obtain a microphone capture pattern, the microphone array comprising: a first microphone facing the first direction, the first microphone being disposed on a same side of the first surface as the first image sensor, wherein the first microphone includes three microphone elements disposed in a triangular configuration on the same side of the first surface relative to the first image sensor; and a second microphone facing a third direction that is perpendicular to the first and second directions, wherein the second microphone comprises at least two microphone elements arranged parallel to an optical axis of the first image sensor or the second image sensor, in combination with the other elements of the claim.  The closest prior art of record Kaga in view of Takada and further in view of Sekiya discloses an image capturing device with a microphone array, however, the combination fails to teach or suggest “a second image sensor disposed on a second surface facing a second direction that differs from the first direction, the second image sensor having a second FOV that partially overlaps with the first FOV and configured to obtain second image data; a microphone array configured to obtain a microphone capture pattern, the microphone array comprising: a first microphone facing the first direction, the first microphone being disposed on a same side of the first surface as the first image sensor, wherein the first microphone includes three microphone elements disposed in a triangular configuration on the same side of the first surface relative to the first image sensor; and a second microphone facing a third direction that is perpendicular to the first and second directions, wherein the second microphone comprises at least two microphone elements arranged parallel to an optical axis of the first image sensor or the second image sensor” as currently claimed.
Claims 2-6 are allowable due to their dependence on claim 1.
Claim 7 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claims 8-12 are allowable due to their dependence on claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696